Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to claims 1, 8, 15, and 16 are acknowledged.  Following these amendments, the 35 U.S.C. 112(b) rejections of claims 1-16 are withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karapatis et al. (US 20160306325 A1, hereinafter “Karapatis”) in view of Kobayashi et al. (CH 621663 A, hereinafter “Kobayashi”).
Regarding Claim 1, Karapatis discloses a resonant member [1] for a striking mechanism (abstract) of a watch or of a music box, comprising at least one resonant part [2] arranged to vibrate and resonate once activated (par. 0028).  Karapatis discloses several materials and elements that resonant member may be formed from, including bronze, (par. 0041), however Karapatis does not explicitly disclose that the resonant member is made from a copper alloy with more than 70% by weight of copper in the alloy.
Kobayashi discloses that phosphor bronze horology components are known to normally consist of 6% tin and 0.2% phosphorus, the remainder consisting of 100% copper (page 6, col. 1 lines 45-47).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a similar phosphor bronze as disclosed by Kobayashi as it provides a teaching for the composition of the bronze material of Karapatis which is not present in Karapatis itself and as a means of combining prior art elements according to known methods to yield predictable results (i.e. forming the bronze for Karapatis).  
Regarding Claim 2, Karapatis discloses that the member includes an attachment part [3] made integral with the resonant part [2]  in one-piece form (par. 0062).
Regarding Claim 3, Karapatis discloses that the copper alloy is determined such that the ratio between the Young's modulus and the density or specific mass is smaller than 28.106 (m/s)2  (par. 0017).
Regarding Claim 5, Karapatis discloses that the resonant strip comprises one or more gongs (par. 0013 and fig. 5).
Regarding Claim 10, Karapatis discloses that the copper alloy contains iron or zirconium (par. 0041).
Regarding Claim 11, Karapatis discloses that the copper alloy contains palladium and silver (par. 0029, par. 0060).
Regarding Claim 16, Karapatis discloses a method of making the resonant member with a step of producing it with bronze (par. 0041), and Kobayashi discloses that the bronze be more than 70% by weight of copper (page 6, col. 1 lines 45-47).  Karapatis also discloses a step of surface treatment that forms an additional surface layer for hardening (par. 0009, par. 0082).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karapatis and Kobayashi as applied to claim 1 above, and further in view of Kadmiri et al. (CH 710206 A2, hereinafter “Kadmiri”).
Regarding Claim 4, Karapatis and Kobayashi do not explicitly disclose that the hardness of the resonant part or the attachment part is greater than 150 HV.  
Kadmiri discloses a resonant member with gongs [10] made of a first material [M1] and a second set of gongs [20] of a second material [M1] such that the first material has a hardness greater than 300 HV while the second material has a hardness of less than 300 HV (par. 0013) for the effect of producing sounds in different frequency ranges (abstract).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use two sets of the resonant member of Karapatis and Kobayashi with one having the hardness of the first material of Kadmiri and the other that of the second material for the benefit it provides in producing sounds in different frequency ranges (abstract) that does not rely on the length of the blades (par. 0006).  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Karapatis and Kobayashi as applied to claim 5 above, and further in view of Favre (EP 2482275 A1).
Regarding Claim 6, Karapatis discloses at least two gongs having different lengths (fig. 5) in order to each generate a specific different note once activated for a minute repeater (par. 0021).  Karapatis and Kobayashi do not disclose that the gongs are capable of being disposed one atop the other inside a watch. 
Favre discloses at least two gongs capable of being disposed one atop the other inside a watch case (fig. 1).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combination of Karapatis and Kobayashi such that the resonator member has two sets of pairs of gongs disposed one atop the other as taught by Favre because it has the benefit of forming each pair as a tuning fork which causes vibration propagation to the other blade and thus allows for easily guided vibrations (par. 0008).
Regarding Claim 7, Karapatis discloses at least four gongs having different lengths (fig. 5) in order to each generate a specific different note once activated for a minute repeater (par. 0021).  Karapatis and Kobayashi do not disclose that the gongs are capable of being disposed one atop the other inside a watch wherein a first gong  and a second gong are capable of being placed one atop the other inside a watch case wherein a third gong and a fourth gong are capable of being placed one atop the other inside a watch case, wherein the third gong is intended to be coaxially mounted inwardly and in the same plane as the first gong, and wherein the fourth gong is intended to be coaxially mounted inwardly and in the same plane as the second gong. 
Favre discloses at least four gongs capable of being disposed one atop the other inside a watch case (fig. 1) and in a manner where a first gong  and a second gong are capable of being placed one atop the other inside a watch case wherein a third gong and a fourth gong are capable of being placed one atop the other inside a watch case, wherein the third gong is intended to be coaxially mounted inwardly and in the same plane as the first gong, and wherein the fourth gong is intended to be coaxially mounted inwardly and in the same plane as the second gong (fig. 1).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combination of Karapatis and Kobayashi such that the resonator member has two sets of pairs of gongs disposed one atop the other as taught by Favre because it has the benefit of forming each pair as a tuning fork which causes vibration propagation to the other blade and thus allows for easily guided vibrations (par. 0008).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Karapatis and Kobayashi as applied to claim 5 above, and further in view of Rochat (US 20150323902 A1).
Regarding Claim 8, Karapatis discloses that the gongs are connected at one end to an attachment part [3] and another end is free to move (fig. 5), and also that while in the description each gong is a solid parallelepiped prism in practice the same reasoning is applicable for different shapes and sections (par. 0063).  However, Karapatis and Kobayashi do not explicitly disclose that the gongs are of circular shape to be disposed inside a watch case describing a circular sector with an angle of between 185° and 220°.  
Rochat discloses a watch case with a striking device case band gong which is circular, having a circular sector with an angle between 180° and 360° (claim 3), within the limitations of the present claim.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the gongs of Karapatis and Kobayashi in a circular shape with the angle between 180° and 360° as disclosed by Rochat given that the shape of a watch is generally circular as well and thus the form of the gongs is a better fit than the straight, rectilinear gongs described for practical purposes by Karapatis.  
Regarding Claim 9, Karapatis discloses that the gong has rectangular cross sections of dimensions equal to 0.4 mm (par. 0067).
Regarding Claim 13, Rochat further discloses that the gongs of the resonator component are produced by milling and stamping (par. 0016).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Karapatis and Kobayashi as applied to claim 1 above, and further in view of Jauch et al. (US 4664532, hereinafter “Jauch”).
Regarding Claim 14, Karapatis and Kobayashi do not disclose that the gongs are produced from cast products or hot pressed products or hot or cold deformed products.
Jauch discloses producing the gongs from cast products (col. 2 lines 27-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the gongs could be produced from cast products as it is a very well-known manufacturing process and as Jauch points out is also a means for producing the resonator gongs and the attachment component in one piece (col. 2 lines 27-30).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karapatis and Kobayashi as applied to claim 1 above, and further in view of Loth et al. (CA 2005218 A1, hereinafter “Loth”)
Regarding Claim 15, Karapatis discloses a method of making the resonant member with a step of producing it with bronze (par. 0041), and Kobayashi discloses that the bronze be more than 70% by weight of copper (page 6, col. 1 lines 45-47).  Karapatis and Kobayashi do not disclose a step of heat treatment of the obtained resonant member to augment its mechanical properties, its resistance to corrosion and/or its acoustic properties.
Loth discloses improving the mechanical characteristics of a material with at least 95% copper by weight with heat treatment (Page 5 line 4-8).  
	As Loth discloses that materials with high copper content and also phosphorous make it possible to include a heat treatment step (Page 5 line 4-8), and given that Kobayashi discloses a phosphor bronze with such combination (page 6, col. 1 lines 45-47), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try the heat treatment step of Loth to the resonant member of Karapatis and Kobayashi.  
Response to Arguments
Applicant's arguments filed 11/3/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that Kobayashi et al. (CH 621663 A, referred to as “Kobayashi”) is nonanalogous art and would not have been an obvious combination with the teaching of Karapatis et al. (US 20160306325 A1, referred to as “Karapatis”), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, it is true that the field of Kobayashi is largely dissimilar from Karapatis and the present application.  However, Kobayashi was not meant to be incorporated for purposes of modifying the resonant member of Karapatis with the ceramic capacitor of Kobayashi due to the likeness of the fields of their invention.  Instead, Kobayashi was introduced because it is pertinent to the problem applicant is concerned, namely material selection of a resonant member including the amount of copper.  
Kobayashi provides that a phosphor bronze contains over 70% copper and provides excellent mechanical robustness and flexibility (page 8 lines 28-44).  Since bronze may be used as a material for the resonant member of Karapatis (par. 0041), the benefits discussed for phosphor bronze amongst the issue of material selection make it an obvious reference selection to a person having ordinary skill in the art.  The bronze of Karapatis being the phosphor bronze of Kobayashi is a combination related by the particular problem presented that meets the claim limitation for the resonant member being over 70% copper by weight.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833